Exhibit 10.1
 
[globallogo.jpg]
 
 
COMMON STOCK PURCHASE AGREEMENT


This COMMON STOCK PURCHASE AGREEMENT is made and entered into on this 9th day of
December, 2014 (this “Agreement”), by and between Global Corporate Finance, a
Wyoming corporation (“Investor”), and Brazil Minerals, Inc., a Nevada
corporation (“Company”). Capitalized terms used, but not defined herein, shall
have the meanings ascribed to such terms in Annex A hereto.


RECITALS


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, Company may, from time to time, issue and sell to Investor,
and Investor shall thereupon purchase from Company, up to $1,500,000 of newly
issued shares of Company’s common stock, par value $.001 per share, of the
Company (“Common Stock”), subject, in all cases, to the Commitment Limit.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 
ARTICLE I
 
PURCHASE AND SALE OF COMMON STOCK
 
Section 1.1                      Effective Date. This Agreement shall become
effective and binding upon the payment of the Commitment Fee, the delivery of
counterpart signature pages of this Agreement executed by each of the parties
hereto, and the delivery of all other documents, instruments and writings
required to be delivered on the Effective Date, in each case as provided in
Section 6.1, to the offices of Global Corporate Finance, 525 Park Avenue, New
York, NY, 10065, by 5:00 p.m., New York time, on the Effective Date or by e-mail
delivery of scanned copies followed by physical delivery within 5 business days.
 
Section 1.2                      Purchase and Sale of Stock. In consideration of
and in express reliance upon the representations, warranties and covenants, and
otherwise upon the terms and subject to the conditions, of this Agreement, from
and after the Effective Date and during the Investment Period (a) Company, in
its discretion, may issue and sell to Investor up to an aggregate of $1,500,000
of duly authorized, validly issued, fully paid and non-assessable shares of
Common Stock, subject in all cases to the Commitment Limit (the “Total
Commitment”), by the delivery to Investor of Fixed Request Notices as provided
in ARTICLE II (each, a “Fixed Request”) and (b) on the Settlement Date (or as
otherwise provided hereunder) Company shall issue and sell to Investor, and
Investor shall purchase from Company, the Shares in respect of each Fixed
Request in exchange for the payment by Investor to Company of the Fixed Request
Amount.
 
Section 1.3                      Commitment Fee. Company shall pay to Investor a
commitment fee in the amount of three hundred thousand (300,000) restricted
common shares of the Company immediately upon execution of this Agreement.
 
Section 1.4                      Reservation of Common Stock. Company shall duly
authorize and reserve for issuance, free of all preemptive and other similar
rights, at all times during the Investment Period, the requisite aggregate
number of authorized, but unissued shares of its Common Stock to timely effect
the issuance, sale and delivery in full to Investor of all Shares to be issued
in respect of all Fixed Requests under this Agreement, in any case prior to the
issuance to Investor of such Shares.
 
Section 1.5.                      Current Report; Prospectus Supplement.  As
soon as practicable, but in any event not later than 5:30 PM EST time on the
fourth business day immediately following the Effective Date, Company shall file
with the SEC a Current Report on Form 8-K relating to the transactions
contemplated by, and describing the material terms and conditions of, this
Agreement and disclosing all information relating to the transactions
contemplated hereby required to be disclosed therein (the “Current Report”). The
Current Report shall include a copy of this Agreement as an exhibit. To the
extent applicable, the Current Report shall be incorporated by reference in the
Registration Statement in accordance with the provisions of Rule 430B under the
Securities Act. On the first Trading Day immediately following the last Trading
Day of each Pricing Period, Company shall file with the SEC a Prospectus
Supplement pursuant to Rule 424(b) under the Securities Act disclosing the
number of Shares to be issued and sold to Investor thereunder, the total
purchase price therefore and the net proceeds to be received by Company
therefrom and, to the extent required by the Securities Act, identifying the
Current Report.


 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
FIXED REQUEST TERMS; OPTIONAL AMOUNT
 
Section 2.1                      Fixed Request Notice. Company may, from time to
time in its sole discretion, no later than 9:30 a.m. (New York time) on the
second Trading Day immediately preceding the first Trading Day of the Pricing
Period (“Fixed Request Notice Date”), provide to Investor a fixed request
notice, substantially in the form attached hereto as Exhibit A (the “Fixed
Request Notice”), which Fixed Request Notice shall become effective at 9:30 a.m.
(New York time) on the first Trading Day of the Pricing Period specified in the
Fixed Request Notice. The Fixed Request Notice shall specify the Fixed Amount
Requested, establish the Minimum Price for such Fixed Request, and designate the
first and last Trading Day of the Pricing Period. Upon the terms and subject to
the conditions of this Agreement, Investor shall accept each Fixed Request
Notice prepared and delivered in accordance with the provisions of this
Agreement.
 
Section 2.2                      Fixed Amount Requested
Limitation.  Notwithstanding anything to the contrary in this Agreement, unless
the parties otherwise mutually agree in writing, Company may not deliver any
single Fixed Request Notice for a Fixed Amount Requested in excess of the lesser
of (x) 9.9% of the Market Capitalization and (y) an amount equal to the product
of (i) five (5) times (ii) the average daily trading volume of the Common Stock
as calculated by Bloomberg Financial, L.P. for the ten (10) Trading Days
immediately preceding the Fixed Request Notice Date times (iii) the VWAP of the
Trading Day immediately preceding the Fixed Request Notice Date.
 
Section 2.3                      Share Calculation. The number of Shares that
Company shall deliver to Investor for each Fixed Request (the “Fixed Request
Amount Shares”) in exchange for payment of the corresponding Fixed Request
Amount shall be determined according to the provisions of this Section 2.3.
 
(a)           General Calculation. With respect to the Trading Days during the
applicable Pricing Period for which the VWAP equals or exceeds the Minimum
Price, the number of Shares to be issued by Company to Investor pursuant to a
Fixed Request shall equal the aggregate sum of each quotient (calculated for
each Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the Minimum Price) determined pursuant to the following equation
(rounded to the nearest whole Share):
 
N =
 
(A x B)/C, where:
N =
 
the number of Shares to be issued by Company to Investor in respect of a Trading
Day during the applicable Pricing Period for which the VWAP equals or exceeds
the Minimum Price,
A =
 
0.10 (the “Multiplier”), provided, however, that if Company and Investor
mutually agree prior to the commencement of a Pricing Period that the number of
consecutive Trading Days constituting a Pricing Period shall be less than 10,
then the Multiplier correspondingly shall be increased to equal the decimal
equivalent (in 10-millionths) of a fraction, the numerator of which is one and
the denominator of which equals the number of Trading Days in the reduced
Pricing Period,
B =
 
the total Fixed Amount Requested, and
C =
 
Ninety-seven percent (97.00%) of the arithmetic average of the three lowest
daily VWAPs during the Pricing Period; provided that if an ex-dividend date is
established by the Trading Market in respect of the Common Stock on or between
the first Trading Day of the applicable Pricing Period and the applicable
Settlement Date, the value of “C” shall be reduced by the per share dividend
amount and provided, further, that for Each Knock Out Day, if any, in a Pricing
Period, the highest of the three lowest daily VWAPs shall be removed in
determining the arithmetic average of the lowest daily VWAPS during the Pricing
Period.  In the event that three Knock Out Days occur during a Pricing Period,
the Fixed Request will automatically be cancelled.
     

 
 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------

 
 
(b)           Below Minimum Price.
 

 
(i)
If the VWAP on any Trading Day in a Pricing Period is lower than the Minimum
Price , then for each such Trading Day the Fixed Amount Requested shall be
reduced, on a dollar-for-dollar basis, by an amount equal to the product of
(x) the Multiplier and (y) the total Fixed Amount Requested, and no Shares shall
be purchased with regard to such Fixed Request for such Trading Day, except, if
applicable, as otherwise provided in Section 2.3(b)(iii).

 

 
(ii)
If trading in the Common Stock on NASDAQ (or any other U.S. national securities
exchange on which the Common Stock is then listed) is suspended for any reason
for more than three hours on any Trading Day, Investor may at its option deem
the price of the Common Stock to be lower than the Minimum Price for such
Trading Day and, for each such Trading Day, the total amount of the Fixed Amount
Requested shall be reduced as provided in Section 2.3(b)(i), and no Shares shall
be purchased with regard to such Fixed Request for such Trading Day, except as
provided in Section 2.3(b)(iii), if applicable.

 

 
(iii)
For each Trading Day during a Pricing Period on which the VWAP is lower than the
Minimum Price (or is deemed to be lower as provided in Section 2.3(b)(ii)),
Investor may in its sole discretion elect to purchase such U.S. dollar amount of
Shares equal to (x) the amount by which the Fixed Amount Requested has been
reduced in accordance with Section 2.3(b)(i) multiplied by (y) ninety-seven
percent (97%) of the Minimum Price. Investor shall inform Company via facsimile
transmission or email not later than 8:00 p.m. (New York time) on the last
Trading Day of such Pricing Period as to the number of Shares, if any, Investor
elects to purchase as provided in this Section 2.3(b)(iii).

 
Section 2.4                         Limitation on Fixed Requests. Company shall
not make more than one Fixed Request in each Pricing Period. Not less than five
Trading Days shall elapse between the end of one Pricing Period and the
commencement of any other Pricing Period during the Investment Period. Each
Fixed Request automatically shall expire immediately following the last Trading
Day of each Pricing Period.
 
Section 2.5                         Reduction of Commitment. On the Settlement
Date with respect to a Pricing Period, Investor’s Total Commitment under this
Agreement automatically (and without the need for any amendment to this
Agreement) shall be reduced, on a share basis, by the total amount of the Fixed
Request Amount for such Pricing Period paid to Company at such Settlement Date.
 
Section 2.6                         Settlement. Provided that all of the
conditions precedent thereto set forth in Section 6.2 and Section 6.3 have been
fulfilled or, to the extent permitted by applicable law, waived, the issuance
and sale of Shares pursuant to each Fixed Request shall be settled pursuant to
this Section 2.6.
 
(a)           Two Trading Days immediately preceding the Pricing Period in
respect of a Fixed Request, Company shall or shall cause its transfer agent to
electronically transfer to Investor Shares (the “Deposit Shares”) in an amount
equal to the quotient of (x) the Fixed Amount Requested divided by (y)
ninety-seven percent (97%) of the Minimum Price for the Fixed Request Notice
Date by crediting Investor’s or its designee’s account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, provided that if Company fails to
deliver the Deposit Shares as required, unless otherwise agreed to by the
parties in writing such Fixed Request and corresponding Fixed Request Notice
shall be cancelled without any further action by either party and of no force or
effect.
 
(b)           On the second Trading Day immediately following the last Trading
Day of each Pricing Period or on such other date as the parties may mutually
agree in writing (the “Settlement Date”), (i) Investor shall pay to
 
 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------

 
 
Company’s designated account by wire transfer of immediately available funds an
amount equal to (x) the Fixed Request Amount and (ii) either (x) Company shall
transfer to Investor Shares in an amount equal to the amount of Shares by which
the Fixed Request Amount Shares exceed the Deposit Shares (the “Excess Shares”)
by crediting Investor’s or its designee’s account at DTC through its DWAC system
or (y) Investor shall transfer to Company Shares in an amount equal to the
amount of Shares by which the Deposit Shares exceed the Fixed Request Amount
Shares by crediting Company’s or its designee’s account at DTC through its
DWAC system; provided that if the Excess Shares are received by Investor later
than 1:00 p.m. (New York time), payment pursuant to subclause (i) above may be
made with next day funds.
 
(c)           Upon settlement as contemplated in Section 2.6(b), the Fixed
Request Amount Shares shall be freely tradable and transferable and without
restriction on resale, except if and to the extent otherwise expressly set forth
in this Agreement or otherwise required by applicable law.
 
Section 2.7                      Aggregate Limit.
 
(a)           Notwithstanding anything to the contrary contained in this
Agreement, in no event may Company issue a Fixed Request Notice to the extent
that the sale of Shares pursuant thereto and pursuant to all prior Fixed Request
Notices would cause Company to sell or Investor to purchase Shares which in the
aggregate are in excess of the Total Commitment (the “Aggregate Limit”). If
Company issues a Fixed Request Notice that otherwise would permit Investor to
purchase shares of Common Stock which would cause the aggregate purchases by
Investor hereunder to exceed the Aggregate Limit, such Fixed Request Notice
shall be void ab initio to the extent of such excess.
 
(b)           Company hereby represents, warrants and covenants that neither it
nor any of its Subsidiaries (i) has effected any transaction or series of
transactions, (ii) is a party to any pending transaction or series of
transactions, or (iii) will enter into any contract, agreement,
agreement-in-principle, arrangement or understanding with respect to, or effect,
any Other Financing that, in any of such cases, may be aggregated with the
transactions contemplated by this Agreement for purposes of determining whether
approval of Company’s stockholders is required under any bylaw, listed
securities maintenance standards or other rules of the Trading Market; provided,
however, that Company shall be permitted to take any action referred to in
clause (iii) above if (x) Company has timely provided Investor with an
Integration Notice as provided in Section 5.6(b) and (y) unless Investor has
previously terminated this Agreement pursuant to Section 7.3, Company obtains
any requisite stockholder approval that may be required for Company to
consummate such Other Financing described in such Integration Notice.
 
(c)           At Company’s sole discretion, and effective automatically upon
receipt by Investor of notice thereof from Company, this Agreement may be
amended by Company from time to time to reduce the Aggregate Limit by a
specified dollar amount of Common Stock as shall be determined by Company in its
sole discretion; provided, however, that any such amendment of this Agreement
(and any such purported amendment) shall be void ab initio and of no force and
effect if the effect thereof would restrict, materially delay, conflict with or
impair the ability or right of Company to perform its obligations under this
Agreement, including, but not limited to, the obligation of Company to deliver
the Shares to Investor on the applicable Settlement Date in respect of a
previously delivered Fixed Request Notice. In the event Company elects to reduce
the Aggregate Limit as provided in the immediately preceding sentence, at
Company’s sole discretion, and effective automatically upon receipt by Investor
of notice thereof from Company, Company may subsequently amend this Agreement to
increase the Aggregate Limit up to the amount of the Total Commitment that would
have existed at the time of such amendment (subject to Section 2.5 and to the
Commitment Limit).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
Investor hereby makes the following representations and warranties to Company,
which shall be effective and true as of the Effective Date and shall remain
effective and true throughout the Investment Period:



 
Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------

 
 
Section 3.1                      Organization and Standing of Investor. Investor
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Wyoming.
 
Section 3.2                      Authorization and Power. Investor has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and to purchase the Shares in accordance with
the terms hereof. The execution, delivery and performance of this Agreement by
Investor and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate action, and no further consent
or authorization of Investor, its managers or members is required. This
Agreement has been duly executed and delivered by Investor. This Agreement
constitutes a valid and binding obligation of Investor enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application.
 
Section 3.3                      No Conflicts. The execution, delivery and
performance by Investor of this Agreement and the consummation by Investor of
the transactions contemplated herein do not and will not (i) result in a
violation of such Investor’s charter documents, bylaws or other applicable
organizational instruments, (ii) conflict with, constitute a default (or an
event which, with notice or lapse of time or both, would become a default)
under, or give rise to any rights of termination, amendment, acceleration or
cancellation of, any material agreement, mortgage, deed of trust, indenture,
note, bond, license, lease agreement, instrument or obligation to which Investor
is a party or by which it is bound, (iii) create or impose any lien, charge or
encumbrance on any property of Investor under any agreement or any commitment to
which Investor is party or by which Investor is bound or under which any of its
properties or assets are bound, or (iv) result in a violation of any federal,
state, local or foreign statute, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to Investor or by which
any of its properties or assets are bound or affected, except, in the case of
clauses (ii), (iii) and (iv), for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, prohibit or otherwise interfere with the
ability of Investor to enter into and perform its obligations under this
Agreement in any material respect. Investor is not required under federal,
state, local or foreign law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or to purchase the Shares in accordance with
the terms hereof.
 
Section 3.4                      Information. All materials relating to the
business, financial condition, management and operations of Company and
materials relating to the offer and sale of the Shares that have been requested
by Investor have been furnished or otherwise made available to Investor or its
advisors (subject to Section 5.12). Investor and its advisors have been afforded
the opportunity to ask questions of representatives of Company. Investor has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Shares. Investor understands that it (and not Company) shall be responsible for
its own tax liabilities that may arise as a result of this investment or the
transactions contemplated by this Agreement. Investor shall comply in all
material respects with its obligations under U.S. federal and applicable state
securities laws and all rules and regulations promulgated thereunder in
connection with this Agreement and the transactions contemplated hereby and the
purchase and sale of the Shares.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in the disclosure schedule delivered by Company to Investor
(the “Disclosure Schedule”, which is hereby incorporated by reference in, and
constitutes an integral part of, this Agreement), Company hereby makes the
following representations and warranties to Investor, which shall be effective
and true as of the Effective Date and shall remain effective and true throughout
the Investment Period:
 
Section 4.1                      Organization, Good Standing and Power. Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power and authority
to own, lease and operate its properties and assets and to conduct its business
as it is now being conducted. Company and each Subsidiary is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except for any jurisdiction in which the failure to be
so qualified would not have a Material Adverse Effect.




 
Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------

 
 
Section 4.2                      Authorization, Enforcement. Company has the
requisite corporate power and authority to enter into and perform this Agreement
and to issue and sell the Shares in accordance with the terms hereof. Except for
approvals of Company’s board of directors or a committee thereof as may be
required in connection with any issuance and sale of Shares to Investor
hereunder (which approvals shall be obtained prior to the delivery of any Fixed
Request Notice), the execution, delivery and performance by Company of this
Agreement and the consummation by it of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action and no
further consent or authorization of Company or its board of directors or
stockholders is required. This Agreement has been duly executed and delivered by
Company and constitutes a valid and binding obligation of Company enforceable
against Company in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
Section 4.3                      Capitalization. The authorized capital stock of
Company and the shares thereof issued and outstanding are as set forth in the
SEC Documents as of the dates reflected therein. All of the outstanding shares
of Common Stock have been duly authorized and validly issued, and are fully paid
and nonassessable. Except as set forth in the SEC Documents, as of the Effective
Date, no shares of Common Stock were entitled to preemptive rights or
registration rights and there were no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into or exchangeable for, any shares of
capital stock of Company, other than those issued or granted in the ordinary
course of business. Except as set forth in the SEC Documents, as of the
Effective Date, there were no contracts, commitments, understandings, or
arrangements by which Company is or may become bound to issue additional shares
of the capital stock of Company or options, securities or rights convertible
into or exchangeable for any shares of capital stock of Company. Except for
customary transfer restrictions contained in agreements entered into by Company
to sell restricted securities or as set forth in the SEC Documents, as of the
Effective Date, Company was not a party to, and it had no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of Company. Except as set forth in the SEC Documents, the offer and sale of all
capital stock, convertible or exchangeable securities, rights, warrants or
options of Company issued prior to the Effective Date complied in all material
respects with all applicable federal and state securities laws, and no
stockholder has any right of rescission or damages or any “put” or similar right
with respect thereto that would have a Material Adverse Effect. Company has
furnished or made available to Investor via the SEC’s Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”) true and correct copies of Company’s
articles of incorporation as in effect on the Effective Date (the “Charter”),
and Company’s bylaws as in effect on the Effective Date (the “Bylaws”).
 
Section 4.4                      Issuance of Securities. The Shares have been,
or will be prior to the delivery of any Fixed Request Notice to Investor
hereunder, duly authorized by all necessary corporate action on the part of
Company. The Shares, when paid for in accordance with the terms of this
Agreement, shall be validly issued and outstanding, fully paid and nonassessable
and free from all liens, charges, taxes, security interests, encumbrances,
rights of first refusal, preemptive or similar rights and other encumbrances
with respect to the issue thereof.
 
Section 4.5                      No Conflicts. The execution, delivery and
performance by Company of this Agreement and the consummation by Company of the
transactions contemplated hereby do not and will not (i) result in a violation
of any provision of Company’s Charter or Bylaws, (ii) conflict with, constitute
a default (or an event that, with notice or lapse of time or both, would become
a default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which Company or any of its Significant Subsidiaries is a party or by which
any of them is bound (including, without limitation, any listing agreement with
the Trading Market), (iii) create or impose a lien, charge or encumbrance on any
property of Company or any of its Significant Subsidiaries under any agreement
or any commitment to which Company or any of its Significant Subsidiaries is a
party or under which Company or any of its Significant Subsidiaries is bound or
under which any of their respective properties or assets are bound, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree applicable to Company or any of its
Subsidiaries or by which any property or asset of Company or any of its
Subsidiaries are bound or affected, except, in the case of clauses (ii),
(iii) and (iv), for such conflicts, defaults,
 
 
Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------

 
 
terminations, amendments, acceleration, cancellations, liens, charges,
encumbrances and violations that would not, individually or in the aggregate,
have a Material Adverse Effect. Company is not required under federal, state,
local or foreign law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement, or to issue and sell the Shares to Investor in accordance
with the terms hereof (other than any filings that may be required to be made by
Company with the SEC, the Financial Industry Regulatory Authority (“FINRA”) or
the Trading Market subsequent to the Effective Date, including, but not limited
to, a Prospectus Supplement under 0 and Section 5.9, and any registration
statement, prospectus or prospectus supplement that has been or may be filed
pursuant to this Agreement).
 
Section 4.6                      SEC Documents, Financial Statements.
 
(a)           The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act and, except as disclosed in the SEC Documents, as of the Effective
Date, Company had timely filed (giving effect to permissible extensions in
accordance with Rule 12b-25 under the Exchange Act) all SEC Documents. Company
has delivered, or made available to Investor via EDGAR or otherwise, true and
complete copies of the SEC Documents filed with the SEC prior to the Effective
Date (including, without limitation, the 2013 Form 10-K and amendments thereto)
and has delivered, or made available to Investor via EDGAR or otherwise, true
and complete copies of all of the SEC Documents incorporated by reference in the
Registration Statement and the Prospectus. Company has not provided to Investor
any information that, according to applicable law, rule or regulation, should
have been disclosed publicly by Company, but has not been so disclosed. As of
its filing date, each SEC Document filed with the SEC and incorporated by
reference in the Registration Statement and the Prospectus (including, without
limitation, the 2013 Form 10-K) complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and other
federal, state and local laws, rules and regulations applicable to it, and, as
of its filing date (or, if amended or superseded by a filing prior to the
Effective Date, on the date of such amended or superseded filing), such SEC
Document did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Each SEC Document to be filed with the SEC after the
Effective Date and incorporated by reference in the Registration Statement, the
Prospectus and any Prospectus Supplement required to be filed pursuant to 0 and
Section 5.9 hereof during the Investment Period (including, without limitation,
the Current Report), when such document becomes effective or is filed with the
SEC, as the case may be, will comply in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and other
foreign, federal, state and local laws, rules and regulations applicable to it,
and shall not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(b)           The financial statements, together with the related notes and
schedules, of Company included in the SEC Documents comply as to form in all
material respects with all applicable accounting requirements and the published
rules and regulations of the SEC and all other applicable rules and regulations
with respect thereto. Such financial statements, together with the related notes
and schedules, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial condition of Company and its consolidated Subsidiaries as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
 
(c)           Company has timely filed with the SEC and made available to
Investor via EDGAR or otherwise all certifications and statements required by
(i) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (ii) 18 U.S.C. § 1350
(Section 906 of the Sarbanes-Oxley Act of 2002 (“SOXA”)) with respect to all
relevant Commission Documents. Company is in compliance in all material respects
with the provisions of SOXA applicable to it as of the date hereof. Company
maintains disclosure controls and procedures required by Rule 13a-15 or
Rule 15d-15 under the Exchange Act; As used in this Section 4.6(c), the term
“file” shall be broadly construed to include any manner in which a document or
information is furnished, supplied or otherwise made available to the SEC.


 
Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------

 
 
Section 4.7                         Subsidiaries. The 2013 Form 10-K sets forth
each Subsidiary of Company as of the Effective Date, showing its jurisdiction of
incorporation or organization and the percentage of Company’s ownership of the
outstanding capital stock or other ownership interests of such Subsidiary, and
Company does not have any other Subsidiaries as of the Effective Date.
 
Section 4.8                         No Material Adverse Effect. Since
December 31, 2013, neither Company nor any Subsidiary has experienced or
suffered any Material Adverse Effect, and there exists no current state of
facts, condition or event that would have such Material Adverse Effect, except
(i) as disclosed in any SEC Documents filed since December 31, 2012 or
(ii) continued losses from operations in the ordinary course of business of
Company or such Subsidiary.
 
Section 4.9                         Indebtedness. Company’s Quarterly Report on
Form 10-Q for its fiscal quarter ended September 30, 2014 sets forth, as of
September 30, 2014, all outstanding secured and unsecured Indebtedness of
Company or any Subsidiary, or for which Company or any Subsidiary has
commitments through such date. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $100,000 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements, indemnities and
other contingent obligations in respect of Indebtedness of others in excess of
$100,000, whether or not the same or should be reflected in Company’s balance
sheet (or the notes thereto), except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (c) the present value of any lease payments in excess of
$100,000 due under leases required to be capitalized in accordance with GAAP.
There is no existing or continuing material default or event of default in
respect of any Indebtedness of Company or any of its Subsidiaries.
 
Section 4.10                         Title to Assets. Each of Company and its
Subsidiaries has good and marketable title to all of their respective real and
personal property reflected in the SEC Documents, free of mortgages, pledges,
charges, liens, security interests or other encumbrances, except for those
indicated in the SEC Documents or those that would not have a Material Adverse
Effect. To Company’s knowledge, all real property leases of Company and its
Subsidiaries are valid and subsisting and in full force and effect in all
material respects.
 
Section 4.11                         Actions Pending. There is no action, suit,
claim, investigation or proceeding pending, or, to the knowledge of Company,
threatened, against Company or any Subsidiary that questions the validity of
this Agreement or the transactions contemplated hereby or any action taken or to
be taken pursuant hereto or thereto. Except as set forth in the SEC Documents,
there is no action, suit, claim, investigation or proceeding pending, or to the
knowledge of Company threatened, against or involving Company, any Subsidiary or
any of their respective properties or assets, or involving any officers or
directors of Company or any of its Subsidiaries, including, without limitation,
any securities class action lawsuit or stockholder derivative lawsuit, in each
case that, if determined adversely to Company, its Subsidiary or any officer or
director of Company or its Subsidiaries, would have a Material Adverse Effect.
 
Section 4.12                         Compliance with Law. The business of
Company and the Subsidiaries has been and is presently being conducted in
compliance with all applicable federal, state, local and foreign governmental
laws, rules, regulations and ordinances, except as set forth in the SEC
Documents and except for such non-compliance which, individually or in the
aggregate, would not have a Material Adverse Effect.
 
Section 4.13                         Certain Fees. No brokers, finders or
financial advisory fees or commissions shall be payable by Company or any
Subsidiary (or any of their respective affiliates), and no underwriter is being
utilized, with respect to the transactions contemplated by this Agreement.
Except as set forth in this Section 4.13 or as disclosed in Schedule Section
4.13 of the Disclosure Schedule, there are no contracts, agreements or
understandings between Company and any person that would give rise to a valid
claim against Company, Investor or the Broker-Dealer for a brokerage commission,
finder’s fee or other like payment in connection with the transactions
contemplated by this Agreement or, to Company’s knowledge, any arrangements,
agreements, understandings, payments or issuance with respect to Company or any
of its officers, directors, stockholders, partners, employees, Subsidiaries or
Affiliates that may affect FINRA’s determination of the amount of compensation
to be received by any FINRA member (including, without limitation, those FINRA
members set forth on Schedule Section 4.13 of the Disclosure Schedule) or person
associated with any FINRA member in connection with the transactions
contemplated by this Agreement. Except as set forth in this Section 4.13 or as
disclosed in Section 4.13 of the Disclosure Schedule, no “items of value”
(within the meaning of FINRA Rule 5110) have been received, and no arrangements
have been entered into for the future receipt of any items of value, from
Company or any of its officers, directors, stockholders, partners, employees,
Subsidiaries or Affiliates by any FINRA member (including, without limitation,
those FINRA members set forth on Schedule Section 4.13 of the Disclosure
Schedule) or person associated with any FINRA member, during the period
commencing 180 days immediately preceding the Effective Date and ending on the
date this Agreement is terminated in accordance with ARTICLE VII, that may
affect FINRA’s determination of the amount of compensation to be received by any
FINRA member or person associated with any FINRA member in connection with the
transactions contemplated by this Agreement.



 
Exhibit 10.1 -- Page 8

--------------------------------------------------------------------------------

 
 
Section 4.14                         Operation of Business.
 
(a)           Company and its Subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (including licenses, accreditation
and other similar documentation or approvals of any local health departments)
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure to possess such
Governmental Licenses, individually or in the aggregate, would not have a
Material Adverse Effect. Company and its Subsidiaries are in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
to so comply, individually or in the aggregate, would not have a Material
Adverse Effect. All of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect, individually or in
the aggregate, would not have a Material Adverse Effect. Except as set forth in
the SEC Documents or the Registration Statement, neither Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses that, if the subject of any
unfavorable decision, ruling or finding, individually or in the aggregate, would
have a Material Adverse Effect. This Section 4.14 does not relate to
environmental matters, such items being the subject of Section 4.15.
 
(b)           Except as set forth in the SEC Documents, Company and its
Subsidiaries own or possess adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, trade dress, logos,
copyrights and other intellectual property, including, without limitation, all
of the intellectual property described in the SEC Documents as being owned or
licensed by Company (collectively, “Intellectual Property”), necessary to carry
on the business now operated by it. Except as set forth in the SEC Documents,
there are no actions, suits or judicial proceedings pending, or to Company’s
knowledge threatened, relating to patents or proprietary information to which
Company or any of its Subsidiaries is a party or of which any property of
Company or any of its Subsidiaries is subject, and neither Company nor any of
its Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances that could render any
Intellectual Property invalid or inadequate to protect the interest of Company
and its Subsidiaries therein, and which infringement or conflict (if the subject
of any unfavorable decision, ruling or finding) or invalidity or inadequacy,
individually or in the aggregate, would have a Material Adverse Effect.
 
Section 4.15                         Environmental Compliance. Except as
disclosed in the SEC Documents, Company and each of its Subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws, except for any approvals, authorization, certificates, consents, licenses,
orders and permits or other similar authorizations the failure of which to
obtain does not or would not have a Material Adverse Effect. “Environmental
Laws” shall mean all foreign, federal, state and local laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature.
Except for such instances as would not, individually or in the aggregate, have a
Material Adverse Effect, to Company’s knowledge, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting Company or its Subsidiaries that violate or would
reasonably be expected to violate any Environmental Law after the Effective Date
or that would reasonably be expected to give rise to any environmental
liability, or otherwise form the basis of any claim, action, demand, suit,
proceeding, hearing, study or investigation (i) under any


 
Exhibit 10.1 -- Page 9

--------------------------------------------------------------------------------

 
 
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
Section 4.16                         Material Agreements. Except as set forth in
the SEC Documents, neither Company nor any Subsidiary of Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the SEC as an
exhibit to an Annual Report on Form 10-K (collectively, “Material Agreements”).
Except as set forth in the SEC Documents, Company and each of its Subsidiaries
have performed in all material respects all the obligations required to be
performed by them under the Material Agreements, have received no notice of
default or an event of default by Company or any of its Subsidiaries thereunder
and are not aware of any basis for the assertion thereof, and neither Company or
any of its Subsidiaries nor, to the knowledge of Company, any other contracting
party thereto are in default under any Material Agreement now in effect, the
result of which would have a Material Adverse Effect. Each of the Material
Agreements is in full force and effect, and constitutes a legal, valid and
binding obligation enforceable in accordance with its terms against Company
and/or any of its Subsidiaries and, to the knowledge of Company, each other
contracting party thereto, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application.
 
Section 4.17                         Transactions with Affiliates. Except as set
forth in the SEC Documents, there are no loans, leases, agreements, contracts,
royalty agreements, management contracts, service arrangements or other
continuing transactions exceeding $25,000 between (a) Company or any Subsidiary,
on the one hand, and (b) any person or entity who would be covered by Item
404(a) of Regulation S-K, on the other hand. Except as disclosed in the SEC
Documents, there are no outstanding amounts payable to or receivable from, or
advances by Company or any of its Subsidiaries to, and neither Company nor any
of its Subsidiaries is otherwise a creditor of or debtor to, any beneficial
owner of more than 5% of the outstanding shares of Common Stock, or any
director, employee or Affiliate of Company or any of its Subsidiaries, other
than (i) reimbursement for reasonable expenses incurred on behalf of Company or
any of its Subsidiaries or (ii) as part of the normal and customary terms of
such person’s employment or service as a director with Company or any of its
Subsidiaries.
 
Section 4.18                         Securities Act.
 
(a)           Each Prospectus Supplement required to be filed pursuant to 0 and
Section 5.9, when taken together with the Base Prospectus and any applicable
Permitted Free Writing Prospectus, on its date and on the applicable Settlement
Date, shall comply in all material respects with the provisions of the
Securities Act and shall not on its date and on the applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they are made, not misleading, except
that this representation and warranty does not apply to statements in or
omissions from any Prospectus Supplement made in reliance upon and in conformity
with information relating to Investor furnished to Company in writing by or on
behalf of Investor expressly for use therein.

(b)           Prior to the Effective Date, Company has not distributed any
offering material in connection with the offering and sale of the Shares. From
and after the Effective Date and prior to the completion of the distribution of
the Shares, Company shall not distribute any offering material in connection
with the offering and sale of the Shares, other than the Registration Statement,
the Base Prospectus as supplemented by any Prospectus Supplement or a Permitted
Free Writing Prospectus.
 
Section 4.19                         Employees. As of the Effective Date,
neither Company nor any Subsidiary has any collective bargaining arrangements or
agreements covering any of its employees, except as set forth in the SEC
Documents. As of the Effective Date, except as disclosed in the Registration
Statement or the SEC Documents, no officer, consultant or key employee of
Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the knowledge of Company, has any present intention of
terminating such individual’s employment or engagement with Company or any
Subsidiary.


 
Exhibit 10.1 -- Page 10

--------------------------------------------------------------------------------

 
 
Section 4.20                         Use of Proceeds. The proceeds from the sale
of the Shares shall be used by Company and its Subsidiaries as set forth in the
Base Prospectus and any Prospectus Supplement filed pursuant to 0 and Section
5.9.
 
Section 4.21                         Investment Company Act Status. Company is
not, and as a result of the consummation of the transactions contemplated by
this Agreement and the application of the proceeds from the sale of the Shares
as set forth in the Base Prospectus and any Prospectus Supplement shall not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
Section 4.22                         ERISA. No liability to the Pension Benefit
Guaranty Corporation has been incurred with respect to any Plan by Company or
any of its Subsidiaries that has had or would have a Material Adverse Effect. No
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA has occurred
with respect to any Plan that has had or would have a Material Adverse Effect,
and the execution and delivery of this Agreement and the issuance and sale of
the Shares hereunder shall not result in any of the foregoing events. Each Plan
is in compliance in all material respects with applicable law, including ERISA
and the Code; Company has not incurred and does not expect to incur liability
under Title IV of ERISA with respect to the termination of, or withdrawal from,
any Plan; and each Plan for which Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or failure to act,
that would cause the loss of such qualifications. As used in this Section 4.22,
the term “Plan” shall mean an “employee pension benefit plan”. as defined in
Section 3 of ERISA, that is or has been established or maintained, or to which
contributions are or have been made, by Company or any Subsidiary or by any
trade or business, whether or not incorporated, that, together with Company or
any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.
 
Section 4.23                         Taxes. Company, on behalf of itself and
each of the Subsidiaries on a consolidated bases, (i) has filed all necessary
federal, state, local and foreign income and franchise tax returns or has duly
requested extensions thereof, except for those the failure of which to file
would not have a Material Adverse Effect, (ii) has paid all federal, state,
local and foreign taxes due and payable for which it is liable, except to the
extent that any such taxes are being contested in good faith and by appropriate
proceedings, except for such taxes the failure of which to pay would not have a
Material Adverse Effect, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to Company’s knowledge, proposed against it that
would have a Material Adverse Effect.
 
Section 4.24                         Insurance. Company carries, or is covered
by, insurance in such amounts and covering such risks as Company deems adequate
for the conduct of its and its Subsidiaries’ businesses and the value of their
respective properties and as is customary for companies engaged in similar
businesses in similar industries.
 
Section 4.25                         Acknowledgement Regarding Investor’s
Acquisition of Securities. Company acknowledges and agrees that Investor is
acting solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby. Company further acknowledges
that Investor is not acting as a financial advisor or fiduciary of Company (or
in any similar capacity) with respect to this Agreement or the transactions
contemplated hereby, and any advice given by Investor or any of its
representatives or agents in connection with this Agreement or the transactions
contemplated hereby is merely incidental to Investor’s acquisition of the
Shares.
 
ARTICLE V
 
COVENANTS
 
Each of the parties, as applicable, covenants to the other party as follows,
which covenants shall remain effective through the Investment Period.
 
Section 5.1                         Securities Compliance.  Company shall notify
the Trading Market, as necessary, in accordance with its rules and regulations,
of the transactions contemplated by this Agreement, and shall take all necessary
action, undertake all proceedings and obtain all registrations, permits,
consents and approvals for the legal and valid issuance of the Shares to
Investor in accordance with the terms of this Agreement.


 
Exhibit 10.1 -- Page 11

--------------------------------------------------------------------------------

 
 
Section 5.2                         Registration and Listing. Simultaneously
with the execution of this Agreement, the parties shall enter in to a
Registration Rights Agreement in the form attached hereto as Exhibit D. Company
shall take all action necessary to comply with its reporting and filing
obligations under the Exchange Act, and shall not take any action or file any
document (whether or not permitted by the Securities Act) to terminate or
suspend its reporting and filing obligations under the Exchange Act or
Securities Act, except as permitted herein. Company shall take all action
necessary to continue the listing and trading of its Common Stock and the
listing of the Commitment Shares and the Shares acquired or purchased by
Investor hereunder on the Trading Market (including, without limitation,
maintaining sufficient tangible net assets), and shall comply with Company’s
reporting, filing and other obligations under the bylaws, listed securities
maintenance standards and other rules and regulations of the Trading Market and
FINRA. Company shall not take any action that could reasonably be expected to
result in the delisting or suspension of the Common Stock on the Trading Market.
 
Section 5.3                         Compliance with Laws.
 
(a)           Company shall comply, and cause each Subsidiary to comply,
(i) with all laws, rules, regulations and orders applicable to the business and
operations of Company and its Subsidiaries except as would not, individually or
in the aggregate, have a Material Adverse Effect and (ii) with all applicable
provisions of the Securities Act, the Exchange Act, the rules and regulations of
FINRA and the listing standards of the Trading Market. Without limiting the
generality of the foregoing, neither Company nor any of its officers, directors
or Affiliates has taken or will take, directly or indirectly, any action
designed or intended to stabilize or manipulate the price of any security of
Company, or that caused or resulted in, or that would in the future reasonably
be expected to cause or result in, stabilization or manipulation of the price of
any security of Company.
 
(b)           Investor shall comply with all laws, rules, regulations and orders
applicable to the performance by it of its obligations under this Agreement and
its investment in the Shares, except as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of Investor to enter
into and perform its obligations under this Agreement in any material respect.
Without limiting the foregoing, Investor shall comply with all applicable
provisions of the Securities Act and the Exchange Act and any applicable
securities laws of any non-U.S. jurisdictions.
 
Section 5.4                       Keeping of Records and Books of Account;
Foreign Corrupt Practices Act.
 
(a)           Company shall keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries shall be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of Company and its Subsidiaries, and in which, for each fiscal year, all proper
reserves for depreciation, depletion, obsolescence, amortization, taxes, bad
debts and other purposes in connection with its business shall be made. Company
shall maintain a system of internal accounting controls that (i) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of Company; (ii) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of Company are being
made only in accordance with authorizations of management and directors of
Company; and (iii) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of Company’s assets
that reasonably could have a material effect on Company’s financial statements.
 
(b)           Neither Company, nor any of its Subsidiaries, nor to the knowledge
of Company, any of their respective directors, officers, agents, employees or
any other persons acting on their behalf shall, in connection with the operation
of Company’s and its Subsidiaries’ respective businesses, (i) use any corporate
funds for unlawful contributions, payments, gifts or entertainment or to make
any unlawful expenditures relating to political activity to government
officials, candidates or members of political parties or organizations,
(ii) pay, accept or receive any unlawful contributions, payments, expenditures
or gifts, or (iii) violate or operate in noncompliance with any export
restrictions, anti-boycott regulations, embargo regulations or other similar
domestic or foreign laws and regulations.
 
(c)           Subject to the requirements of Section 5.12, from time to time
from and after the period beginning with the third Trading Day immediately
preceding each Fixed Request Notice Date through and including the applicable
Settlement Date, Company shall make available for inspection and review by
Investor, customary documentation allowing Investor and/or its appointed counsel
or advisors to conduct due diligence.
 
 
Exhibit 10.1 -- Page 12

--------------------------------------------------------------------------------

 
 
Section 5.5                         Limitations on Holdings and Issuances.
Notwithstanding any other provision of this Agreement, Company shall not issue
and Investor shall not purchase any shares of Common Stock that, (i) when
aggregated with all other shares of Common Stock then beneficially owned (as
calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder) by Investor and its Affiliates, would result in the
beneficial ownership by Investor of more than 9.9% of the then issued and
outstanding shares of Common Stock or (ii) when aggregated with all other shares
of Common Stock offered pursuant to the Registration Statement would exceed the
maximum amount permissible under General Instruction I.B.6. of Form S-3 (to the
extent applicable).
 
Section 5.6                         Other Agreements and Other Financings.
 
(a)           Company shall not enter into, announce or recommend to its
stockholders any agreement, plan, arrangement or transaction the terms of which
would restrict, materially delay, conflict with or impair the ability or right
of Company or any Subsidiary to perform its obligations under this Agreement,
including, without limitation, the obligation of Company to deliver the Shares
to Investor in respect of a previously provided Fixed Request Notice on the
applicable Settlement Date.
 
(b)           Company shall notify Investor, within 48 hours, if it enters into
any agreement, plan, arrangement or transaction with a third party, the
principal purpose of which is to obtain during a Pricing Period Other Financing
not constituting an Acceptable Financing (an “Other Financing Notice”);
provided, however, that Company shall notify Investor promptly (but in no event
later than 24 hours) (an “Integration Notice”) if it enters into any agreement,
plan, arrangement or transaction with a third party, the principal purpose of
which is to obtain at any time during the Investment Period an Other Financing
that may be aggregated with the transactions contemplated by this Agreement for
purposes of determining whether approval of Company’s stockholders is required
under any bylaw, listed securities maintenance standards or other rules of the
Trading Market and, if required under applicable law, including, without
limitation, Regulation FD promulgated by the SEC, or under the applicable rules
and regulations of the Trading Market, Company shall publicly disclose such
information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market. For purposes of this Section 5.6(b), any
press release issued by, or SEC Document filed by, Company shall constitute
sufficient notice, provided that it is issued or filed, as the case may be,
within the time requirements set forth in the first sentence of this Section
5.6(b) for an Other Financing Notice or an Integration Notice, as applicable.
Nothing contained in this Section 5.6(b) shall limit or modify in any respect
Company’s obligations in Section 7.3. During any Pricing Period in which Company
is required to provide an Other Financing Notice pursuant to the first sentence
of this Section 5.6(b), Investor shall have the option to purchase the Shares
subject to the Fixed Request at (x) the price therefor in accordance with the
terms of this Agreement or (y) the third party’s per share purchase price in
connection with the Other Financing, net of such third party’s discounts,
Warrant Value and fees, This needs to be included.
 
(c)           “Other Financing” shall mean the issuance of options, warrants or
similar rights of subscription (except to compensate employees, directors,
consultants and professional advisors), in each case not constituting an
Acceptable Financing.
 
(d)           “Acceptable Financing” shall mean the issuance by Company of:
(i) debt securities or any class or series of preferred stock of Company, in
each case that are not convertible into or exchangeable for Common Stock or
securities convertible into or exchangeable for Common Stock; (ii) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities); (iii) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) in connection with
an underwritten public offering of securities of Company or a registered direct
public offering of securities of Company, in each case where the price per share
of such Common Stock (or the conversion or exercise price of such securities, as
applicable) is fixed concurrently with the execution of definitive documentation
relating to such offering, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (iv) shares of Common Stock or
securities convertible into or exchangeable for Common Stock in connection with
awards under Company’s benefit and equity plans and arrangements and the
issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; (v) shares of Common Stock issuable upon the conversion or exchange of
equity awards or convertible or exchangeable securities (including, without
limitation, convertible debt securities) outstanding as of the Effective Date;
(vi) shares of Common Stock or securities convertible into or exchangeable for
Common Stock (including, without limitation, convertible debt securities) issued
in connection with the acquisition, license or sale of one or more other
companies, equipment, technologies or lines of business, and the issuance of
shares of Common Stock upon the conversion, exercise or exchange thereof;
(vii) shares of Common Stock or securities convertible into or exchangeable for
Common Stock (including, without limitation, convertible debt securities) or
similar rights to subscribe for the purchase of shares of Common Stock in
connection with technology sharing, licensing, research and joint development
agreements (or amendments thereto) with third parties, and the issuance of
shares of Common Stock upon the conversion, exercise or exchange thereof; and
(viii) shares of Common Stock and/or warrants or similar rights to subscribe for
the purchase of shares of Common Stock issued in connection with equipment
financings and/or real property leases (or amendments thereto) and the issuance
of shares of Common Stock upon the exercise thereof.


 
Exhibit 10.1 -- Page 13

--------------------------------------------------------------------------------

 
 
Section 5.7                         Stop Orders. Company shall advise Investor
promptly (but in no event later than 24 hours) and shall confirm such advice in
writing of: (i) Company’s receipt of notice of any request by the SEC for
amendment of or a supplement to the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectus or for any additional information;
(ii) Company’s receipt of notice of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification of the Shares for offering or sale in any
jurisdiction, or the initiation or contemplated initiation of any proceeding for
such purpose; and (iii) Company becoming aware of the happening of any event
that makes any statement of a material fact made in the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus untrue or that requires
the making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order to state a material fact required by the Securities Act to be stated
therein or necessary in order to make the statements then made therein (in the
case of the Prospectus, in light of the circumstances under which they were
made) not misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the Securities Act or any other law. Company shall not be required to
disclose to Investor the substance or specific reasons of any of the events set
forth in clauses (i) through (iii) of the immediately preceding sentence, but
rather, shall only be required to disclose that the event has occurred. Company
shall not issue any Fixed Request during the continuation of any of the
foregoing events. If at any time the SEC shall issue any stop order suspending
the effectiveness of the Registration Statement or prohibiting or suspending the
use of the Prospectus or any Prospectus Supplement, Company shall use
commercially reasonable efforts to obtain the withdrawal of such order at the
earliest possible time.
 
Section 5.8                         Amendments to the Registration Statement;
Prospectus Supplements; Free Writing Prospectuses.
 
(a)           Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the Exchange Act, (i) Investor shall be
provided with a reasonable opportunity to review and comment upon any disclosure
relating to Investor and Company shall expeditiously furnish to Investor an
electronic copy thereof and (ii) Company shall not file with the SEC any
amendment to the Registration Statement that relates to Investor, this Agreement
or the transactions contemplated hereby or file with the SEC any Prospectus
Supplement that relates to Investor, this Agreement or the transactions
contemplated hereby with respect to which (x) Investor shall not previously have
been advised, (y) Company shall not have given due consideration to any comments
thereon received from Investor or its counsel, or (z) Investor shall reasonably
object after being so advised, unless Company reasonably has determined that it
is necessary to amend the Registration Statement or make any supplement to the
Prospectus to comply with the Securities Act or any other applicable law or
regulation, in which case Company shall promptly (but in no event later than 24
hours) so inform Investor. For so long as, in the reasonable opinion of counsel
for Investor, the Prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Securities Act) is required to be delivered in connection with
any acquisition or sale of the Shares by Investor, Company shall not file any
Prospectus Supplement with respect to the Shares without delivering or making
available a copy of such Prospectus Supplement, together with the Base
Prospectus, to Investor promptly.
 
(b)           Company represents and warrants that it has not made, and Company
shall not make unless it obtains the prior written consent of Investor, an offer
relating to the Shares that would constitute an Issuer Free Writing Prospectus
or that would otherwise constitute a Free Writing Prospectus required to be
filed by Company or Investor with the SEC or retained by Company or Investor
under Rule 433 under the Securities Act. Investor represents and warrants that
it has not made, and Investor shall not make unless it obtains the prior written
consent of Company, an offer relating to the Shares that would constitute a Free
Writing Prospectus required to be filed by Company with the SEC or retained by
Company under Rule 433 under the Securities Act. Any such Issuer Free Writing
Prospectus or other Free Writing Prospectus consented to by Investor or Company
is referred to in this Agreement as a “Permitted Free Writing Prospectus.”
Company represents and warrants that it has treated, and Company shall treat,
each Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus and
Company represents and warrants that it has complied, Company shall comply, with
the requirements of Rules 164 and 433 under the Securities Act applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the SEC, legending and record keeping.


 
Exhibit 10.1 -- Page 14

--------------------------------------------------------------------------------

 
 
Section 5.9                      Prospectus Delivery. Company shall file with
the SEC a Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
on the first Trading Day immediately following the last Trading Day of each
Pricing Period. Company shall provide Investor a reasonable opportunity to
comment on a draft of each such Prospectus Supplement and any Issuer Free
Writing Prospectus, shall give due consideration to all such comments and,
subject to the provisions of Section 5.8, shall deliver or make available to
Investor, without charge, an electronic copy of each form of Prospectus
Supplement, together with the Base Prospectus, and any Permitted Free Writing
Prospectus on each applicable Settlement Date. Company consents to the use of
the Prospectus (and of any Prospectus Supplement thereto) in accordance with the
provisions of the Securities Act and with the securities or “blue sky” laws of
the jurisdictions in which the Shares may be sold by Investor, in connection
with the offering and sale of the Shares and for such period of time thereafter
as the Prospectus (or in lieu thereof, the notice referred to in Rule 173(a)
under the Securities Act) is required by the Securities Act to be delivered in
connection with sales of the Shares. If during such period of time any event
shall occur that in the judgment of Company and its counsel is required to be
set forth in the Registration Statement or the Prospectus or any Permitted Free
Writing Prospectus or should be set forth therein in order to make the
statements made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Permitted Free Writing Prospectus to comply with the Securities Act or any other
applicable law or regulation, Company shall forthwith prepare and, subject to
Section 5.8, file with the SEC an appropriate amendment to the Registration
Statement or Prospectus Supplement to the Prospectus (or supplement to the
Permitted Free Writing Prospectus) and shall expeditiously furnish or make
available to Investor an electronic copy thereof. Investor shall comply with any
Prospectus delivery requirements under the Securities Act applicable to it.
Investor acknowledges that it is not authorized to give or to make, and Investor
shall not give or make, any information or representation not contained in the
Prospectus or the documents incorporated by reference or specifically referred
to therein in connection with the offer and sale of the Shares.
 
Section 5.10                         Selling Restrictions. Except as expressly
set forth below, Investor covenants that from and after the date hereof through
the expiration of the Investment Period or earlier termination of this Agreement
(the “Restricted Period”), Investor shall not, directly or indirectly,
(i) intentionally engage in any Short Sales involving Company’s securities, (ii)
grant any option to purchase, or acquire any right to dispose of shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for any shares of Common Stock, or enter into any swap, hedge or other similar
agreement that transfers, in whole or in part, the economic risk of ownership of
the Common Stock, with regard to Common Stock that Investor does not own, or
(iii) during any Pricing Period with regard to a Fixed Request, sell a number of
shares of Common Stock greater than ten percent (10%) of the number of Deposit
Shares delivered pursuant to such Fixed Request, provided, however, that,
notwithstanding the foregoing, during the Restricted Period Investor may (x)
sell the Shares “long” (as defined under Rule 200 promulgated under Regulation
SHO) or (y) sell a number of shares of Common Stock equal to the number of
Shares that Investor may purchase, but has not yet received, under a pending
Fixed Request Notice so long as Investor delivers such Shares to the purchaser
of such shares of Common Stock upon Investor’s receipt of such Shares.
 
Section 5.11                         Effective Registration Statement. During
the Investment Period, Company shall maintain the continuous effectiveness of
the Registration Statement under the Securities Act.
 
Section 5.12                         Non-Public Information. Neither Company nor
any of its directors, officers or agents shall disclose any material non-public
information about Company to Investor, unless a timely public announcement
thereof is made by Company in the manner contemplated by Regulation FD.
 
Section 5.13                         Broker/Dealer. Investor shall use one or
more broker-dealers to effectuate all sales, if any, of the Shares that it may
acquire or purchase from Company pursuant to this Agreement, which (or whom)
shall be unaffiliated with Investor and not then currently engaged or used by
Company (collectively, the “Broker-Dealer”). Investor shall provide Company with
all information regarding the Broker-Dealer reasonably requested by Company.



 
Exhibit 10.1 -- Page 15

--------------------------------------------------------------------------------

 
 
Investor shall be solely responsible for all fees and commissions of the
Broker-Dealer, which shall not exceed customary brokerage fees and commissions.
 
Section 5.14                         Disclosure Schedule.

 
(a)           During the Investment Period, Company shall from time to time
update the Disclosure Schedule as may be required to satisfy the condition set
forth in Section 6.3(a). For purposes of this Section 5.14, any disclosure made
in a schedule to the Compliance Certificate substantially in the form attached
hereto as Exhibit C shall be deemed to be an update of the Disclosure Schedule.
Notwithstanding anything in this Agreement to the contrary, no update to the
Disclosure Schedule pursuant to this Section 5.14 shall cure any breach of a
representation or warranty of Company contained in this Agreement and shall not
affect any of Investor’s rights or remedies with respect thereto.
 
(b)           Notwithstanding anything to the contrary contained in the
Disclosure Schedules or in this Agreement, the information and disclosure
contained in any Schedule of the Disclosure Schedules shall be deemed to be
disclosed and incorporated by reference in any other Schedule of the Disclosure
Schedules as though fully set forth in such Schedule for which applicability of
such information and disclosure is readily apparent on its face. The fact that
any item of information is disclosed in the Disclosure Schedules shall not be
construed to mean that such information is required to be disclosed by this
Agreement. Except as expressly set forth in this Agreement, such information and
the thresholds (whether based on quantity, qualitative characterization, dollar
amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.

 
ARTICLE VI
 
OPINION OF COUNSEL AND CERTIFICATE;
 
CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES
 
Section 6.1                         Issuance of Commitment Shares; Opinion of
Counsel; Certificate. On the Effective Date, Company shall deliver to Investor’s
counsel simultaneously with the execution and delivery of this Agreement (a) an
opinion of outside counsel to Company, dated the Effective Date, in the form
mutually agreed to by the parties hereto and (b) a certificate from Company,
dated the Effective Date, in the form of Exhibit B hereto. For purposes of
delivering the opinion, Jay Weil, Esq., shall be considered as an acceptable
counsel to the Company.
 
Section 6.2                         Conditions Precedent to the Obligation of
Company. The obligation hereunder of Company to issue and sell the Shares to
Investor under any Fixed Request is subject to the satisfaction or (to the
extent permitted by applicable law) waiver, as of each Fixed Request Notice
Date, Deposit Date, and Settlement Date, of each of the conditions set forth
below, provided, however, that notwithstanding anything to the contrary in the
foregoing, to the extent that the failure of any of the conditions below to be
satisfied is due to a breach by Company of any of its obligations,
representations, warranties, or covenants under this Agreement, Company shall
remain liable for any breach of Company’s obligations, representations,
warranties, or covenants hereunder. These conditions are for Company’s sole
benefit and (to the extent permitted by applicable law) may be waived by Company
at any time in its sole discretion.
 
(a)           Accuracy of Investor’s Representations and Warranties. The
representations and warranties of Investor contained in this Agreement are true
and correct in all material respects when made and shall be true and correct in
all material respects as of the applicable Fixed Request Notice Date and the
applicable Settlement Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct in all material respects as of such other date.
 
(b)           Registration Statement. The Registration Statement is effective
and neither Company nor Investor shall have received notice that the SEC has
issued or intends to issue a stop order with respect to the Registration
Statement. Company shall have a maximum dollar amount certain of Common Stock
registered under the Registration Statement that (i) as of the Effective Date,
is sufficient to issue to Investor not less than the Total Commitment and
(ii) as of the applicable Fixed Request Notice Date and the applicable
Settlement Date, is sufficient to issue to Investor not less than the maximum
dollar amount worth of Shares issuable pursuant to the applicable Fixed Request
Notice. The Current Report shall have been filed with the SEC, as required
pursuant to 0, and all Prospectus Supplements shall have been filed with the
SEC, as required pursuant to 0 and Section 5.9, to disclose the sale of the
Shares prior to each Settlement Date, as applicable. Any other material required
to be filed by Company or any other offering participant pursuant to Rule 433(d)
under the Securities Act shall have been filed with the SEC within the
applicable time periods prescribed for such filings by Rule 433 under the
Securities Act.


 
Exhibit 10.1 -- Page 16

--------------------------------------------------------------------------------

 
 
(c)           Performance by Investor. Investor will have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by Investor at or prior to the applicable Fixed Request Notice Date and the
applicable Settlement Date.
 
(d)           No Injunction. No statute, regulation, order, decree, writ, ruling
or injunction will have been enacted, entered, promulgated, threatened or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of or that would materially modify or delay any of
the transactions contemplated by this Agreement.
 
(e)           No Suspension, Etc. At the time of the applicable Fixed Request
Notice Date and applicable Settlement Date, (i) trading in the Common Stock will
not be suspended by the SEC or the Trading Market (except for any suspension of
trading of limited duration agreed to by Company, which suspension shall be
terminated prior to the applicable Fixed Request Notice Date and applicable
Settlement Date), (ii) none of the circumstances described in clauses (i),
(ii) and (iii) of Section 5.7 will exist, (iii) trading in securities generally
as reported on the Trading Market will not be suspended or limited, (iv) a
banking moratorium will not be declared either by the United States or New York
State authorities, and (v) there will not have occurred any general material
adverse change in any financial, credit or securities market that, in each case,
in the reasonable judgment of Company, makes it impracticable or inadvisable to
issue the Shares.
 
(f)           No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any court or governmental authority, and no inquiry or
investigation by any governmental authority will have been commenced or
threatened, against Company or any Subsidiary, or any of the officers, directors
or Affiliates of Company or any Subsidiary, seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.
 
(g)           Aggregate Limit. The issuance and sale of the Shares issuable
pursuant to such Fixed Request Notice will not violate Section 2.2, Section 2.7
or Section 5.5.
 
(h)           No Unresolved FINRA Objection. There will not exist any unresolved
objection raised by FINRA’s Corporate Financing Department with respect to the
fairness and reasonableness of the terms of the transactions contemplated by
this Agreement, and the parties hereto will have obtained written confirmation
thereof from FINRA.
 
Section 6.3                         Conditions Precedent to the Obligation of
Investor. The obligation hereunder of Investor to accept a Fixed Request Notice
and to acquire and pay for the Shares is subject to the satisfaction or (to the
extent permitted by applicable law) waiver, as of each Fixed Request Notice
Date, Deposit Date and Settlement Date, of each of the conditions set forth
below, provided, however, that notwithstanding anything to the contrary in the
foregoing, to the extent that the failure of any of the conditions below to be
satisfied is due to a breach by Investor of any of its obligations,
representations, warranties, or covenants under this Agreement, Investor shall
remain liable for any breach of Investor’s obligations, representations,
warranties, or covenants hereunder. These conditions are for Investor’s sole
benefit and (to the extent permitted by applicable law) may be waived by
Investor at any time in its sole discretion.
 
(a)           Accuracy of Company’s Representations and Warranties. The
representations and warranties of Company contained in this Agreement, as
modified by the Disclosure Schedule, are true and correct in all material
respects when made and shall be true and correct in all material respects as of
the applicable Fixed Request Notice Date and the applicable Settlement Date with
the same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date.



 
Exhibit 10.1 -- Page 17

--------------------------------------------------------------------------------

 
 
(b)           Registration Statement. The Registration Statement is effective
and neither Company nor Investor shall have received notice that the SEC has
issued or intends to issue a stop order with respect to the Registration
Statement. Company shall have a maximum dollar amount certain of Common Stock
registered under the Registration Statement that (i) as of the Effective Date,
is sufficient to issue to Investor not less than the Total Commitment and
(ii) as of the applicable Fixed Request Notice Date and the applicable
Settlement Date, is sufficient to issue to Investor not less than the maximum
dollar amount worth of Shares issuable pursuant to the applicable Fixed Request
Notice. The Current Report shall have been filed with the SEC, as required
pursuant to 0, and all Prospectus Supplements shall have been filed with the
SEC, as required pursuant to 0 and Section 5.9, to disclose the sale of the
Shares prior to each Settlement Date, as applicable. Any other material required
to be filed by Company or any other offering participant pursuant to Rule 433(d)
under the Securities Act shall have been filed with the SEC within the
applicable time periods prescribed for such filings by Rule 433 under the
Securities Act.
 
(c)           Performance by Company. Company will have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Company at or prior to the applicable Fixed Request Notice Date and the
applicable Settlement Date.
 
(d)           No Injunction. No statute, rule, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
that prohibits the consummation of or that would materially modify or delay any
of the transactions contemplated by this Agreement.
 
(e)           No Suspension, Etc. At the time of the applicable Fixed Request
Notice Date and applicable Settlement Date, (i) trading in the Common Stock will
not be suspended by the SEC or the Trading Market (except for any suspension of
trading of limited duration agreed to by Company, which suspension shall be
terminated prior to the applicable Fixed Request Notice Date and applicable
Settlement Date), (ii) none of the circumstances described in clauses (i),
(ii) and (iii) of Section 5.7 will exist, (iii) trading in securities generally
as reported on the Trading Market will not be suspended or limited, (iv) a
banking moratorium will not be declared either by the United States or New York
State authorities, and (v) there will not have occurred any general material
adverse change in any financial, credit or securities market that, in each case,
in the reasonable judgment of Company, makes it impracticable or inadvisable to
issue the Shares.
 
(f)           No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any court or governmental authority shall have been commenced
or threatened, and no inquiry or investigation by any governmental authority
shall have been commenced or threatened, against Company or any Subsidiary, or
any of the officers, directors or Affiliates of Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
 
(g)           Aggregate Limit. The issuance and sale of the Shares issuable
pursuant to such Fixed Request Notice or Optional Amount shall not violate
Section 2.2, Section 2.7 and Section 5.5.
 
(h)           No Unresolved FINRA Objection. There will not exist any unresolved
objection raised by FINRA’s Corporate Financing Department with respect to the
fairness and reasonableness of the terms of the transactions contemplated by
this Agreement, and the parties hereto will have obtained written confirmation
thereof from FINRA.
 
(i)           Compliance Certificate. Company shall have delivered to Investor
on the applicable Settlement Date the Compliance Certificate substantially in
the form attached hereto as Exhibit C.
 
(j)           Shares Authorized and Delivered. The Shares issuable pursuant to
such Fixed Request Notice will have been duly authorized by all necessary
corporate action of Company. Company will have delivered all Shares relating to
all prior Fixed Request Notices.
 
(k)           Listing of Shares and Commitment Shares. Company will have
submitted to the Trading Market, at or prior to the applicable Fixed Request
Notice Date, a notification form of listing of additional shares related to the
Shares issuable pursuant to such Fixed Request, in accordance with the bylaws,
listed securities maintenance standards and other rules of the Trading Market
and, prior to the applicable Settlement Date, such Shares will have been
approved for listing or quotation on the Trading Market (if such approval is
required for the listing or quotation thereof on the Trading Market), subject
only to notice of issuance.


 
Exhibit 10.1 -- Page 18

--------------------------------------------------------------------------------

 
 
(l)           Opinions of Counsel; Bring-Down. Subsequent to the filing of the
Current Report pursuant to Section 1.4 and prior to the first Fixed Request
Notice Date, Investor will have received an opinion from outside counsel to
Company in the form mutually agreed to by the parties hereto. On each Settlement
Date, Investor will have received an opinion “bring down” from outside counsel
to Company in the form mutually agreed to by the parties hereto.

ARTICLE VII
 
TERMINATION
 
Section 7.1                         Term. Unless earlier terminated as provided
hereunder, this Agreement shall terminate automatically on the earlier of
(i) the first day of the month next following the 24-month anniversary of the
Effective Date (the “Investment Period”) and (ii) the date Investor has
purchased the Total Commitment of shares of Common Stock.
 
Section 7.2                         Termination by Mutual Consent. Subject to
Section 7.4, this Agreement may be terminated at any time (i) by the mutual
written consent of the parties, effective as of the date provided in such
written consent or (ii) by either Company or Investor effective upon written
notice to the other party under Section 9.4 if FINRA’s Corporate Financing
Department has raised any objection with respect to the fairness and
reasonableness of the terms of the transactions contemplated by this Agreement
and such objection has not have been resolved prior to (x) the 60th day
immediately following the Effective Date, in the case of an objection raised or
confirmation failure occurring prior to the first Fixed Request Notice Date or
(y) prior to the 60th day immediately following the receipt by Company or
Investor of notice of such objection, in the case of an objection raised after
the first Fixed Request Notice Date; provided however, that the party seeking to
terminate this Agreement pursuant to this clause (ii)  shall have used its
commercially reasonable efforts to resolve such objection, and provided,
further, however, to the extent that such FINRA objection is due to a breach by
a party of any of its obligations, representations, warranties, or covenants
under this Agreement, notwithstanding such party’s termination of this Agreement
pursuant to this clause (ii), such party shall remain liable for any breach of
such party’s obligations, representations, warranties, or covenants hereunder.
 
Section 7.3                         Other Termination.
 
(a)           If Company provides Investor with an Other Financing Notice or an
Integration Notice or if Company otherwise enters into any agreement, plan,
arrangement or transaction with a third party, the principal purpose of which is
to obtain, outside a Pricing Period, but otherwise during the Investment Period,
an Other Financing not constituting an Acceptable Financing, in which latter
case Company shall so notify Investor within 48 hours thereof, then in all such
cases, subject to Section 7.4, Investor shall have the right to terminate this
Agreement within the subsequent 30-day period (the “Event Period”), effective
upon one Trading Day’s prior written notice delivered to Company in accordance
with Section 9.4 at any time during the Event Period.
 
(b)           Company shall promptly (but in no event later than 24 hours)
notify Investor (and, if required under applicable law, including, without
limitation, Regulation FD promulgated by the SEC, or under the applicable rules
and regulations of the Trading Market, Company shall publicly disclose such
information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market), and, subject to Section 7.4, Investor shall
have the right to terminate this Agreement at any time after receipt of such
notification, if: (i) any condition, occurrence, state of facts or event
constituting a Material Adverse Effect has occurred; (ii) a Fundamental
Transaction has occurred or Company enters into a definitive agreement providing
for a Fundamental Transaction; or (iii) a default or event of default has
occurred and is continuing under the terms of any agreement, contract, note or
other instrument to which Company or any of its Subsidiaries is a party with
respect to any indebtedness for borrowed money representing more than 10% of
Company’s consolidated assets, in any such case, upon one Trading Day’s prior
written notice delivered to Company in accordance with Section 9.4 hereof.
 
 
Exhibit 10.1 -- Page 19

--------------------------------------------------------------------------------

 


Section 7.4                         Effect of Termination. In the event of
termination pursuant to this ARTICLE VII, except as otherwise provided in this
Agreement, the transactions contemplated by this Agreement shall be terminated
without further action by either party and this Agreement shall become void and
of no further force and effect, except as expressly provided otherwise herein.
Notwithstanding anything in this Agreement to the contrary, no termination of
this Agreement by any party shall affect any cash fees paid to Investor’s
counsel pursuant to Section 9.1. Nothing in this Section 7.4 shall be deemed to
release Company or Investor from any liability for any breach under this
Agreement or to impair the rights of Company and Investor to compel specific
performance by the other party of its obligations under this Agreement.


ARTICLE VIII
 
INDEMNIFICATION


Section 8.1                      General Indemnity.
 
(a)           Indemnification by Company. Company shall indemnify and hold
harmless Investor, each Affiliate, employee, representative and advisor of
Investor, and each person, if any, who controls Investor within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act from and
against all losses, damages, liabilities and expenses (including reasonable
costs of defense and investigation and all attorneys’ fees) to which Investor
and each such other person may become subject, under the Securities Act or
otherwise, insofar as such losses, damages, liabilities and expenses arise out
any claim or action by a third party that is based upon (i) any violation of
United States federal or state securities laws or the rules and regulations of
the Trading Market in connection with the transactions contemplated by this
Agreement by Company or any of its Subsidiaries, Affiliates, officers, directors
or employees, (ii) any untrue statement or alleged untrue statement of a
material fact contained, or incorporated by reference, in the Registration
Statement or any amendment thereto or any omission or alleged omission to state
therein, or in any document incorporated by reference therein, a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any untrue statement or alleged untrue statement of a
material fact contained, or incorporated by reference, in the Prospectus, any
Issuer Free Writing Prospectus, or in any amendment thereof or supplement
thereto, or in any “issuer information” (as defined in Rule 433 under the
Securities Act) of Company, which “issuer information” is required to be, or is,
filed with the SEC or otherwise contained in any Free Writing Prospectus, or any
amendment or supplement thereto, or any omission or alleged omission to state
therein, or in any document incorporated by reference therein, a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that (A) Company shall not be liable under this Section 8.1(a) to the
extent that a court of competent jurisdiction determines by a non-appealable
final judgment that such loss, claim, damage, liability or expense resulted
directly and primarily from any such acts or failures to act, undertaken or
omitted to be taken by Investor or such person through its bad faith or willful
misconduct, (B) the foregoing indemnity shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to Company by or on behalf of Investor expressly for use
in the Current Report, the Registration Statement or any Prospectus Supplement
or Permitted Free Writing Prospectus, or any amendment thereof or supplement
thereto, and (C) with respect to the Prospectus, the foregoing indemnity shall
not inure to the benefit of Investor or any such person from whom the person
asserting any loss, claim, damage, liability or expense purchased Common Stock,
if copies of all Prospectus Supplements required to be filed pursuant to 0 and
Section 5.9, together with the Base Prospectus, were timely delivered or made
available to Investor pursuant hereto and a copy of the Base Prospectus,
together with a Prospectus Supplement (as applicable), was not sent or given by
or on behalf of Investor or any such person to such person, if required by law
to have been delivered, at or prior to the written confirmation of the sale of
the Common Stock to such person, and if delivery of the Base Prospectus,
together with a Prospectus Supplement (as applicable), would have cured the
defect giving rise to such loss, claim, damage, liability or expense.
 
 
Exhibit 10.1 -- Page 20

--------------------------------------------------------------------------------

 
 
(b)             Indemnification by Investor. Investor shall indemnify and hold
harmless Company, each of its directors and officers, and each person, if any,
who controls Company within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act from and against all losses, damages,
liabilities and expenses (including reasonable costs of defense and
investigation and all attorneys’ fees) to which Company and each such other
person may become subject, under the Securities Act or otherwise, insofar as
such losses, damages, liabilities and expenses arise out of any claim or action
by a third party that is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Current Report or any Prospectus
Supplement or Permitted Free Writing Prospectus, or in any amendment thereof or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case, to the extent, but only to the extent, the untrue
statement, alleged untrue statement, omission or alleged omission was made in
reliance upon, and in conformity with, written information furnished by Investor
to Company expressly for inclusion in the Registration Statement, Base
Prospectus, Current Report or such Prospectus Supplement or Permitted Free
Writing Prospectus, or any amendment thereof or supplement thereto.
 
Section 8.2                       Indemnification Procedures. Promptly after a
person receives notice of a claim or the commencement of an action for which the
person intends to seek indemnification under Section 8.1, the person will notify
the indemnifying party in writing of the claim or commencement of the action,
suit or proceeding; provided, however, that failure to notify the indemnifying
party will not relieve the indemnifying party from liability under Section 8.1,
except to the extent it has been materially prejudiced by the failure to give
notice. The indemnifying party will be entitled to participate in the defense of
any claim, action, suit or proceeding as to which indemnification is being
sought, and if the indemnifying party acknowledges in writing the obligation to
indemnify the party against whom the claim or action is brought, the
indemnifying party may (but will not be required to) assume the defense against
the claim, action, suit or proceeding with counsel satisfactory to it. After an
indemnifying party notifies an indemnified party that the indemnifying party
wishes to assume the defense of a claim, action, suit or proceeding, the
indemnifying party will not be liable for any legal or other expenses incurred
by the indemnified party in connection with the defense against the claim,
action, suit or proceeding except that if, in the opinion of counsel to the
indemnifying party, one or more of the indemnified parties should be separately
represented in connection with a claim, action, suit or proceeding, the
indemnifying party will pay the reasonable fees and expenses of one separate
counsel for the indemnified parties. Each indemnified party, as a condition to
receiving indemnification as provided in Section 8.1, will cooperate in all
reasonable respects with the indemnifying party in the defense of any action or
claim as to which indemnification is sought. No indemnifying party will be
liable for any settlement of any action effected without its prior written
consent. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested by written notice an indemnifying party to reimburse
the indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
hereby effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party has received written notice of the terms
of such settlement at least 30 days prior to such settlement being entered into,
and (iii) such indemnifying party has not reimbursed such indemnified party in
accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of a pending or threatened action with respect to
which an indemnified party is, or is informed that it may be, made a party and
for which it would be entitled to indemnification, unless the settlement
includes an unconditional release of the indemnified party from all liability
and claims that are the subject matter of the pending or threatened action.
 
Section 8.3                       If for any reason the indemnification provided
for in this Agreement is not available to, or is not sufficient to hold
harmless, an indemnified party in respect of any loss or liability referred to
in Section 8.1 as to which such indemnified party is entitled to indemnification
thereunder, each indemnifying party shall, in lieu of indemnifying the
indemnified party, contribute to the amount paid or payable by the indemnified
party as a result of such loss or liability, (i) in the proportion that is
appropriate to reflect the relative benefits received by the indemnifying party,
on the one hand, and by the indemnified party, on the other hand, from the sale
of Shares that is the subject of the claim, action, suit or proceeding that
resulted in the loss or liability or (ii) if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above, but also
the relative fault of the indemnifying party, on the one hand, and the
indemnified party, on the other hand, with respect to the statements or
omissions that are the subject of the claim, action, suit or proceeding that
resulted in the loss or liability, as well as any other relevant equitable
considerations.
 
Section 8.4                       The remedies provided for in this ARTICLE VIII
are not exclusive and shall not limit any rights or remedies that may otherwise
be available to any indemnified person at law or in equity.
 
 
Exhibit 10.1 -- Page 21

--------------------------------------------------------------------------------

 


ARTICLE IX
 
MISCELLANEOUS
 
Section 9.1                         Fees and Expenses. Each party shall bear its
own fees and expenses related to the transactions contemplated by this
Agreement.
 
Section 9.2                         Specific Enforcement, Consent to
Jurisdiction, Waiver of Jury Trial.
 
(a)           Company and Investor acknowledge that irreparable and incalculable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. In addition to any other remedy to which either party may be entitled
by law or equity, either party shall be entitled to an injunction or injunctions
to prevent or cure breaches of the provisions of this Agreement by the other
party and to enforce specifically the terms and provisions hereof this being and
such other party shall not object to or defend any such injunction on the basis
that damage are not irreparable or incalculable.
 
(b)           Each of Company and Investor (i) hereby irrevocably submits to the
jurisdiction of the United States District Court and other courts of the United
States sitting in the State and County of New York for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement, and
(ii) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
Company and Investor consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address in effect
for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 9.2(b) shall affect or limit any right to serve process in any
other manner permitted by law.
 
(c)          Each of Company and Investor hereby waives to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any litigation directly or indirectly arising out of, under or in connection
with this Agreement or the transactions contemplated hereby or disputes relating
hereto. Each of Company and Investor (i) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 9.2(c).
 
Section 9.3                         Entire Agreement; Amendment. This Agreement,
together with the exhibits referred to herein and the Disclosure Schedule,
represents the entire agreement of the parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by either party relative to subject matter hereof not expressly set
forth herein. No provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto. The Disclosure Schedule and
all exhibits to this Agreement are hereby incorporated by reference in, and made
a part of, this Agreement as if set forth in full herein.
 
Section 9.4                         Notices. Any notice, demand, request, waiver
or other communication required or permitted to be given hereunder shall be in
writing and shall be effective (a) upon hand delivery or facsimile (with
facsimile machine confirmation of delivery received) at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
 
 
Exhibit 10.1 -- Page 22

--------------------------------------------------------------------------------

 
 
The address for such communications shall be:
 
If to
 
Company:
Brazil Minerals, Inc.
 
155 North Lake Avenue, Suite 800
 
Pasadena, California 91101
 
Attn: Marc Fogassa, Chief Executive Officer
 
Telephone: 213-321-6065
 
Email: mf@brazil-minerals.com
   
With copies
­­­­­­­­­­­­­­­­­
to:
Jay Weil, Esq.
 
27 Viewpoint Road
 
Wayne, New Jersey 07470
 
Telephone: 973-633-5072
 
Email: jayweil235 @ gmail.com
   
If to Investor:
Global Corporate Finance LLC
 
525 Park Ave.
 
New York, NY, 10065
 
Telephone Number: (215) 630-0228
 
Fax: (212) 758-7622
 
Email: nscalamandre@gcfinance.net
With copies
 
to:
Global Corporate Finance
 
525 Park Ave.
 
New York, NY, 10065
 
Telephone Number: (215) 630-0228
 
Fax: (212) 758-7622
 
Email: nscalamandre@gcfinance.net
 

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.
 
Section 9.5                      Waivers. No provision of this Agreement may be
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. No waiver by either party of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof nor shall any delay or omission of
any party to exercise any right hereunder constitute a waiver thereof or in any
manner impair the exercise of any such right accruing to it thereafter.
 
Section 9.6                      Headings. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof.
 
Section 9.7                      Successors and Assigns. Investor may not assign
this Agreement to any person without the prior consent of Company, in Company’s
sole discretion. This Agreement shall be binding upon and inure to the benefit
of the parties and their successors and assigns. The assignment by a party to
this Agreement of any rights hereunder shall not affect the obligations of such
party under this Agreement.
 
 
Exhibit 10.1 -- Page 23

--------------------------------------------------------------------------------

 
 
Section 9.8                      Governing Law. This Agreement shall be governed
by and construed in accordance with the internal procedural and substantive laws
of the State of New York, without giving effect to the choice of law provisions
of such state that would cause the application of the laws of any other
jurisdiction.
 
Section 9.9                      Survival. The representations, warranties,
covenants and agreements of Company and Investor contained in this Agreement
shall survive the execution and delivery hereof until the termination of this
Agreement; provided, however, that (i) the provisions of ARTICLE VII
(Termination), ARTICLE VIII (Indemnification), Section 9.1 (Fees and Expenses),
Section 9.1 (Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
Trial), Section 9.4 (Notices), Section 9.8 (Governing Law), Section 9.11
(Publicity), Section 9.12 (Severability) and this Section 9.9 (Survival) shall
remain in full force and effect indefinitely notwithstanding such termination,
(ii) the covenants and agreements contained in Section 5.1 (Securities
Compliance), Section 5.3 (Compliance with Laws), Section 5.7 (Stop Orders),
Section 5.8 (Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses), Section 5.9 (Prospectus Delivery), Section 5.10
(Effective Registration Statement), Section 5.12 (Non-Public Information) and
Section 5.13 (Broker/Dealer) shall remain in full force and effect
notwithstanding such termination for a period of six months following such
termination, and (iii) the covenants and agreements of Company contained in
Section 5.2 (Registration and Listing) shall remain in full force and effect
notwithstanding such termination for a period of ninety (90) days following such
termination.
 
Section 9.10                      Counterparts. This Agreement may be executed
in counterparts, all of which taken together shall constitute one and the same
original and binding instrument and shall become effective when all counterparts
have been signed by each party and delivered to the other parties hereto, it
being understood that all parties hereto need not sign the same counterpart. In
the event any signature is delivered by facsimile, digital or electronic
transmission, such transmission shall constitute delivery of the manually
executed original and the party using such means of delivery shall thereafter
cause four additional executed signature pages to be physically delivered to the
other parties within five days of the execution and delivery hereof. Failure to
provide or delay in the delivery of such additional executed signature pages
shall not adversely affect the efficacy of the original delivery.
 
Section 9.11                      Publicity. On or after the Effective Date,
Company may issue a press release or otherwise make a public statement or
announcement with respect to this Agreement and the transactions contemplated
hereby or the existence of this Agreement (including, without limitation, by
filing a copy of this Agreement with the SEC); provided, however, that prior to
issuing any such press release, or making any such public statement or
announcement, Company shall consult with Investor on the form and substance of
such press release or other disclosure (unless the disclosure has been
previously reviewed and approved by Investor).
 
Section 9.12                      Severability. The provisions of this Agreement
are severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement, and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible.
 
Section 9.13                      Further Assurances. From and after the date of
this Agreement, upon the request of Investor or Company, each of Company and
Investor shall execute and deliver such instrument, documents and other writings
as may be reasonably necessary or desirable to confirm and carry out and to
effectuate fully the intent and purposes of this Agreement.
 




[Signature Page Follows]


 
Exhibit 10.1 -- Page 24

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.



           
BRAZIL MINERALS, INC.
 
   
By:
/s/ Marc Fogassa
     
Name: Marc Fogassa
   
Title: Chief Executive Officer
 
   
GLOBAL CORPORATE FINANCE LLC:
 
   
By:
 /s/ Nino Scalamandre
     
Name: Nono Scalamandre
   
Title: Managing Director





 
Exhibit 10.1 -- Page 25

--------------------------------------------------------------------------------

 


ANNEX A TO THE
COMMON STOCK PURCHASE AGREEMENT
DEFINITIONS


“Acceptable Financing” has the meaning set forth in Section 5.6(d).
 
“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
 
“Aggregate Limit” has the meaning set forth in Section 2.7(a).
 
“Base Prospectus” means Company’s prospectus, a preliminary form of which will
be included in the Registration Statement, including the documents incorporated
by reference therein.
 
 “Broker-Dealer” has the meaning set forth in Section 5.13.
 
“Bylaws” has the meaning set forth in Section 4.3.
 
“Charter” has the meaning set forth in Section 4.3.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment Limit” means the lesser of (i) that number of shares of Common Stock
that Company may issue pursuant to this Agreement and the transactions
contemplated hereby without  (a) breaching Company’s obligations under the rules
and regulations of the Trading Market or (b) obtaining stockholder approval
under the applicable rules and regulations of the Trading Market and (ii), at
any time that Company’s Public Float is less than $75,000,000, shares of duly
authorized, validly issued, fully paid and non-assessable shares of Common Stock
(as adjusted for any stock splits, stock combinations, stock dividends,
recapitalizations and other similar transactions that occur on or after the date
of this Agreement) having an aggregate Current Market Price of one-third of such
Public Float.
 
“Common Stock” has the meaning set forth in the Recitals.
 
“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.
 
“Current Report” has the meaning set forth in 0.
 
“Deposit Shares” has the meaning set forth in Section 2.6(a).
 
“Disclosure Schedule” has the meaning set forth in the first paragraph of
ARTICLE IV.
 
“EDGAR” has the meaning set forth in Section 4.3.
 
“Effective Date” means the date of this Agreement.
 
“Environmental Laws” has the meaning set forth in Section 4.15.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Event Period” has the meaning set forth in Section 7.3(a).
 
“Excess Shares” has the meaning set forth in Section 2.6(b).
 
 
Exhibit 10.1 -- Page 26

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.
 
“FINRA” has the meaning set forth in Section 4.5.
 
“Final Commitment Fee” has the meaning set forth in Section 1.3.
 
“Fixed Amount Requested” means the amount requested by Company in a Fixed
Request Notice delivered pursuant to Section 2.1.
 
“Fixed Request Amount” means the actual amount of proceeds payable to Company
pursuant to a Fixed Request under this Agreement.
 
“Fixed Request Amount Shares” has the meaning set forth in Section 2.3.
 
 “Fixed Request Notice” has the meaning set forth in Section 2.1.
 
“Fixed Request Notice Date” has the meaning set forth in Section 2.1.
 
“Free Writing Prospectus” means a “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.
 
“Fundamental Transaction” means any one or more of the following: (i) Company
shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not Company is the surviving
corporation) another Person, with the result that the holders of Company’s
capital stock immediately prior to such consolidation or merger together
beneficially own less than 50% of the outstanding voting power of the surviving
or resulting corporation, or (2) sell, lease, license, assign, transfer, convey
or otherwise dispose of all or substantially all of the assets of Company to
another Person, or (3) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination), or
(5) reorganize, recapitalize or reclassify its Common Stock, or (ii) any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act) is or shall become the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock.
 
“GAAP” means generally accepted accounting principles in the United States of
America as applied by Company.
 
“Governmental Licenses” has the meaning set forth in Section 4.14(a).
 
“Indebtedness” has the meaning set forth in Section 4.9.
 
“Integration Notice” has the meaning set forth in Section 5.6(b).
 
“Intellectual Property” has the meaning set forth in Section 4.14(b).
 
“Investment Period” has the meaning set forth in Section 7.1.
 
“Issuer Free Writing Prospectus” means an “issuer free writing prospectus” as
defined in Rule 433 promulgated under the Securities Act.
 
 
Exhibit 10.1 -- Page 27

--------------------------------------------------------------------------------

 
 
“Knock Out Day” means each day in a Pricing Period for which the VWAP is less
than the Minimum Price.
 
“Market Capitalization” shall be calculated on the Trading Day immediately
preceding the applicable Pricing Period and shall be the product of (x) the
number of shares of Common Stock outstanding and (y) the closing bid price of
the Common Stock, both as reported on the Trading Market for the Trading Day
immediately preceding the Pricing Period.
 
“Material Adverse Effect” means any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would reasonably be
expected to have, any effect on the business, operations, properties or
condition (financial or otherwise) of Company that is material and adverse to
Company and its Subsidiaries, taken as a whole, and/or any condition,
occurrence, state of facts or event that would reasonably be expected to
prohibit or materially interfere with or delay the ability of Company to perform
any of its obligations under this Agreement; provided, however, that neither of
the following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred or insofar as
reasonably can be foreseen would reasonably be expected to occur: (i) changes in
conditions in the U.S. or global capital, credit or financial markets generally,
including changes in the availability of capital or currency exchange rates,
provided such changes have not affected Company in a materially disproportionate
manner as compared to other similarly situated companies and (ii) any effect of
the announcement of this Agreement or the consummation of the transactions
contemplated by this Agreement on Company’s relationships, contractual or
otherwise, with customers, suppliers, vendors, distributors, retailers, banks or
commercial lenders, lessors, collaboration partners, employees or consultants.
 
“Material Agreements” has the meaning set forth in Section 4.16.
 
“Minimum Price” is the lowest price (except to the extent otherwise provided in
Section 2.3(b)) at which Company may sell Shares during the applicable Pricing
Period as set forth in a Fixed Request Notice (not taking into account the
applicable percentage discount during such Pricing Period determined in
accordance with Section 2.2); provided, however, that at no time shall the
Minimum Price be higher than 90% of the closing price on the date that the Fixed
Request Notice is sent and lower than $.02 per share unless the Company notifies
the  Investor in writing of a different Minimum Price.
 
“Multiplier” has the meaning set forth in Section 2.3(a).
 
“NASDAQ” means the NASDAQ Capital Market or any successor thereto.
 
“Other Financing” has the meaning set forth in Section 5.6(c).
 
“Other Financing Notice” has the meaning set forth in Section 5.6(b).
 
“Permitted Free Writing Prospectus” has the meaning set forth in Section 5.8(b).
 
“Plan” has the meaning set forth in Section 4.22.
 
“Pricing Period” means a period of ten (10) consecutive Trading Days commencing
on the Pricing Period start date set forth in the Fixed Request Notice, or such
other period mutually agreed upon by Investor and Company.
 
“Prospectus” means the Base Prospectus, together with any final prospectus filed
with the SEC pursuant to Rule 424(b), as supplemented by any Prospectus
Supplement, including the documents incorporated by reference therein.
 
“Prospectus Supplement” means any prospectus supplement to the Base Prospectus
filed with the SEC pursuant to Rule 424(b) under the Securities Act, including
the documents incorporated by reference therein.
 
“Public Float” means the product of (x) the number of shares of Common Stock
outstanding held by non-Affiliates of Company and (y) the closing bid price of
the Common Stock, both as reported on the Trading Market for the Trading Day
immediately preceding the Pricing Period.
 
 
Exhibit 10.1 -- Page 28

--------------------------------------------------------------------------------

 
 
“Registration Statement” means a registration statement on Form S-1 or S-3, to
be  filed by Company with the SEC under the Securities Act for the registration
of the resale of the Shares, as such Registration Statement may be amended and
supplemented from time to time (including pursuant to Rule 462 (b) under the
Securities Act), including all documents filed as part thereof or incorporated
by reference therein, and including all information deemed to be a part thereof
at the time of effectiveness pursuant to Rule 430A or Rule 430B under the
Securities Act.
 
 “Restricted Period” has the meaning set forth in Section 5.10.
 
“SEC” means the Securities and Exchange Commission or any successor entity.
 
“SEC Documents” means (1) all reports, schedules, registrations, forms,
statements, information and other documents filed by Company with the SEC
pursuant to the reporting requirements of the Exchange Act, including all
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act, that have
been filed by Company since December 31, 2013 and that hereafter are filed by
Company during the Investment Period, including, without limitation, the Current
Report and the Form 10-K filed by Company for its fiscal year ended December 31,
2013 (the “2013 Form 10-K”), (2) the Registration Statement, as the same may be
amended from time to time, the Prospectus and each Prospectus Supplement, and
each Permitted Free Writing Prospectus and (3) all information contained in such
filings and all documents and disclosures that have been and heretofore shall be
incorporated by reference therein.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.
 
“Settlement Date” has the meaning set forth in Section 2.6(b).
 
“Shares” means shares of Common Stock issuable to Investor upon exercise of a
Fixed Request and shares of Common Stock issuable to Investor upon exercise of
an Optional Amount.
 
“Short Sales” means “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.
 
“Significant Subsidiary” means any Subsidiary of Company that would constitute a
Significant Subsidiary of Company within the meaning of Rule 1-02 of
Regulation S-X of the SEC.
 
“SOXA” has the meaning set forth in Section 4.6(c).
 
“Subsidiary” means any corporation or other entity of which at least a majority
of the securities or other ownership interest having ordinary voting power
(absolutely or contingently) for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by
Company and/or any of its other Subsidiaries.
 
 “Total Commitment” has the meaning set forth in Section 1.2.
 
“Trading Day” means a full trading day (beginning at 9:30 a.m., New York City
time, and ending at 4:00 p.m., New York City time) on the NASDAQ.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the NYSE Amex Equities, the NASDAQ, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market or the New York Stock Exchange
(or any successors to any of the foregoing), whichever is at the time the
principal trading exchange or market for the Common Stock.
 
“VWAP” means the daily volume weighted average price (based on a Trading Day
from 9:30 a.m. to 4:00 p.m. (New York time)) of the Common Stock as reported by
Bloomberg Financial L.P. using the AQR function.
 
 
Exhibit 10.1 -- Page 29

--------------------------------------------------------------------------------

 
 
“Warrant Value” means the fair value of all warrants, options and other similar
rights issued to a third party in connection with an Other Financing, determined
by using a standard Black-Scholes option-pricing model using an expected
volatility percentage as shall be mutually agreed by Investor and Company. In
the case of a dispute relating to such expected volatility assumption, Investor
shall obtain applicable volatility data from three investment banking firms of
nationally recognized reputation, and the parties hereto shall use the average
thereof for purposes of determining the expected volatility percentage in
connection with the Black-Scholes calculation referred to in the immediately
preceding sentence.
 




 
Exhibit 10.1 -- Page 30

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO THE
COMMON STOCK PURCHASE AGREEMENT


FORM OF FIXED REQUEST NOTICE


Reference is made to the Common Stock Purchase Agreement dated as of December
__, 2014, (the “Purchase Agreement”) between Brazil Minerals, Inc., a
corporation organized and existing under the laws of the State of Nevada (the
“Company”), and Global Corporate Finance LLC, a limited liability company
organized under the laws of the State of Wyoming. Capitalized terms used and not
otherwise defined herein shall have the meanings given such terms in the
Purchase Agreement.
 
In accordance with and pursuant to Section 2.1 of the Purchase Agreement,
Company hereby issues this Fixed Request Notice to exercise a Fixed Request for
the Fixed Amount Requested indicated below.
 

           
Fixed Amount Requested:
               
Pricing Period start date:
               
Pricing Period end date:
               
Settlement Date:
               
Fixed Request Minimum Price:
               
Current Market Capitalization:
         
Current Public Float:
   
Dollar Amount of Common Stock Currently Available under the Aggregate Limit:
         




           
BRAZIL MINERALS, INC.
 
 
Dated:
By:
     
Name:
       
Title:
                 
Address:
     
Facsimile No.:
   

 


 
Exhibit 10.1 -- Page 31

--------------------------------------------------------------------------------

 
 

 

         
AGREED AND ACCEPTED:
 
   
GLOBAL CORPORATE FINANCE LLC
 
By:_____________________________
     
Name:
       
Title:
     

 
 


 
Exhibit 10.1 -- Page 32

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B TO THE
COMMON STOCK PURCHASE AGREEMENT


CERTIFICATE OF THE COMPANY
CLOSING CERTIFICATE
________201__


 
The undersigned, the [____________] of Brazil Minerals, Inc., a corporation
organized and existing under the laws of the State of Nevada (the “Company”),
delivers this certificate in connection with the Common Stock Purchase
Agreement, dated as of December __, 2014 (the “Agreement”), by and between
Company and Global Corporate Finance LLC, a limited liability company organized
under the laws of the State of Wyoming (the “Investor”), and hereby certifies on
the date hereof that (capitalized terms used herein without definition have the
meanings assigned to them in the Agreement):
 
1. Attached hereto as Exhibit A is a true, complete and correct copy of the
Articles of Incorporation of Company as filed with the Secretary of State of the
State of Nevada, as amended to date. The Articles of Incorporation of Company
has not been further amended or restated, and no document with respect to any
amendment to the Articles of Incorporation of Company has been filed in the
office of the Secretary of State of the State of Nevada since the date shown on
the face of the state certification relating to last filed Amendment to the
Company’s Articles of Incorporation, which is in full force and effect on the
date hereof, and no action has been taken by Company in contemplation of any
such amendment or the dissolution, merger or consolidation of Company.
 
2. Attached hereto as Exhibit B is a true and complete copy of the Bylaws of
Company, as amended and restated through, and as in full force and effect on,
the date hereof, and no proposal for any amendment, repeal or other modification
to the Bylaws of Company has been taken or is currently pending before the Board
of Directors or shareholders of Company.
 
3. The Board of Directors of Company has approved the transactions contemplated
by the Agreement; said approval has not been amended, rescinded or modified and
remains in full force and effect as of the date hereof.
 
4. Each person who, as an officer of Company, or as attorney-in-fact of an
officer of Company, signed (i) the Agreement and (ii) any other document
delivered prior hereto or on the date hereof in connection with the transactions
contemplated by the Agreement, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature.
 
IN WITNESS WHEREOF, I have signed my name as of the date first above written.
 



                 
By:
____________________________
     
Name:
Title:
         

 
 
 
EXHIBIT B

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C TO THE
COMMON STOCK PURCHASE AGREEMENT


COMPLIANCE CERTIFICATE


 
In connection with the issuance of shares of common stock of Brazil Minerals,
Inc., a corporation organized and existing under the laws of the State of Nevada
(the “Company”), pursuant to the Fixed Request Notice, dated [____________],
delivered by Company to Global Corporate Finance LLC (the “Investor”) pursuant
to Article II of the Common Stock Purchase Agreement, dated as of December __,
2014, by and between Company and Investor (the “Agreement”), the undersigned
hereby certifies as follows:
 
1. The undersigned is the duly elected [____________] of Company.
 
2. Except as set forth in the attached Disclosure Schedule, the representations
and warranties of Company set forth in Article IV of the Agreement (i) that are
not qualified by “materiality” or “Material Adverse Effect” are true and correct
in all material respects as of [insert Fixed Request Notice Date] and as of the
date hereof with the same force and effect as if made on such dates, except to
the extent such representations and warranties are as of another date, in which
case, such representations and warranties are true and correct in all material
respects as of such other date and (ii) that are qualified by “materiality” or
“Material Adverse Effect” are true and correct as of [insert Fixed Request
Notice Date] and as of the date hereof with the same force and effect as if made
on such dates, except to the extent such representations and warranties are as
of another date, in which case, such representations and warranties are true and
correct as of such other date.
 
3. Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Agreement to be
performed, satisfied or complied with by Company at or prior to [insert Fixed
Request Notice Date] and the date hereof.
 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.
 
The undersigned has executed this Certificate this [___] day of [____________],
201[___].
 



       
By:
       
Name:
       
Title:
     



 


 
 

--------------------------------------------------------------------------------

 

